Citation Nr: 0408946	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  00-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to service connection for glucosuria.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chronic fatigue and 
sleep problems, headaches, upset stomach and diarrhea, and 
hiccups, claimed as due to undiagnosed illness.

5.  Entitlement to a rating higher than 10 percent for a left 
wrist disability.

6.  Entitlement to a compensable rating for a right shoulder 
disability.

7.  Entitlement to a rating higher than 10 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
November 1997, including service in Southwest Asia during the 
Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions in 1999 which, in part, denied 
service connection for a thoracic spine disability; 
glucosuria; hypertension; and for chronic fatigue and sleep 
problems, headaches, upset stomach and diarrhea, and hiccups, 
claimed as due to undiagnosed illness.  The RO also granted 
service connection and a 10 percent rating for a left wrist 
disability, service connection and a 0 percent rating for a 
right shoulder disability, and service connection and a 10 
percent rating for a left shoulder disability; and he veteran 
appeals for higher ratings for these conditions.  The veteran 
testified at a Travel Board hearing in September 2003.  

In his substantive appeal form the veteran withdrew an appeal 
for a higher rating for service-connected residuals of a 
nasal fracture, and at his Travel Board hearing he withdrew 
an appeal for service connection for a right ankle disorder.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

A number of service medical records have been obtained by the 
RO, but there is no service separation examination for the 
veteran's November 1997 discharge from active duty.  The RO 
should contact the service department and request any 
additional service medical records including any final 
separation examination.

The RO has obtained a number of post-service medical records, 
but at his Board hearing the veteran suggested there were 
more such records related to the conditions in issue.  The RO 
should attempt to obtain any such records.

The veteran last had VA compensation examinations in 1998 
regarding the conditions involved in the current appeal.  
With regard to the claims for higher ratings for service-
connected disorders, he maintains that the conditions have 
worsened.  As to the claims for service connection, he 
asserts that the conditions currently exist and are related 
to service.  A number of the service connection claims are 
based on the theory of undiagnosed illness from service in 
Southwest Asia during the Persian Gulf War (i.e., under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317).  Given the 
circumstances of the case, the Board finds current VA 
examinations are warranted on all the claims on appeal.

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should contact the service 
department and request any additional 
service medical records of the veteran.  
This includes but is not limited to the 
final separation examination preceding 
the veteran's November 1997 discharge 
from active duty.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
VA and non-VA medical providers who have 
treated him since service for any of the 
conditions involved in the current 
appeal, and for which records have not 
previously been submitted to the RO or 
Board.  The RO should then obtain copies 
of the identified medical records which 
are not already on file.

3.  Thereafter the RO should have the 
veteran undergo a VA examination to 
determine the severity of service-
connected left wrist, right shoulder, 
and left shoulder disabilities.  The 
claims folder should be provided to and 
reviewed by the examiner.  All findings 
necessary for rating these conditions 
should be provided.

4.  The RO should also have the veteran 
undergo VA examinations with respect to 
the claims for service connection for a 
thoracic spine disability; glucosuria; 
hypertension; and for chronic fatigue 
and sleep problems, headaches, upset 
stomach and diarrhea, and hiccups, 
claimed as due to undiagnosed illness 
from service in Southwest Asia during 
the Persian Gulf War.  The claims folder 
should be provided to and reviewed by 
the examiner.  As to each of the claimed 
conditions, the doctor should provide a 
diagnosis or indicate that there is no 
diagnosis, describe signs and symptoms, 
and comment on etiology.

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for a thoracic 
spine disability; glucosuria; 
hypertension; and for chronic fatigue 
and sleep problems, headaches, upset 
stomach and diarrhea, and hiccups, 
claimed as due to undiagnosed illness; 
and well as the claims for higher 
ratings for service-connected left 
wrist, right shoulder, and left shoulder 
disorders.  If the claims are denied, 
the veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity 
to respond, before the case is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


